Order in so far as it directs appellants to deliver possession of the business at 425-431 Hegeman avenue, Brooklyn, to the receiver, and enjoins them from interfering with said business by the" receiver, reversed on the law and the facts, with ten dollars costs and disbursements, and motion denied. The order as made necessitates a delivery of the possession of the premises, the right to the possession of which is substantially disputed by the owner, who is in actual possession, under proof, which is not denied here, of a surrender of the premises to her under the lease. The landlord not being a party to the action in which the receiver was appointed, the dispute as to possession can be determined only by appropriate action by the receiver, where the issues of law and fact can be disposed of. In our opinion this cannot be done in a summary way, by motion, in the maimer as sought by this order. Kelly, P. J., Jaycox, Manning, Young and Kapper, JJ., concur.